DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 7 recites the limitation “a seventh step of, after performing the third step, leaving the incision open”. The specification does not recite this step or leaving the incision open in general. Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  In Lines 9, 12 & 15, the limitation “while keeping a state where the sheathing tube is covering” should be replaced with the limitation --while keeping the sheathing tube covering--.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  In Line 3, the limitation “and configured to open and close” should be replaced with the limitation --for opening and closing--.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities: In Line 2, the word “are” should be replaced with the word --is--. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at Lines 1-5 recites the limitation “A method of operating a surgical system including an endoscope, a treatment tool, an overtube configured to guide an insertion part of the endoscope and an insertion part of the treatment tool into a body cavity, and a sheathing tube configured to cover an outer circumference of the overtube and to be inserted into the body cavity through an incision formed on a body wall, the method comprising…”. Line 6 recites “a first step of…”, Line 11 recites “a second step of…”, and Line 14 recites “a third step of…”. Claim 1 is rendered indefinite as it is unclear if the limitations of Lines 1-5 are being recited as method steps or are functional preamble language. Since the limitations of Lines 6-16 recite steps of removing each component of the recited surgical system from the body cavity, it is unclear if Lines 1-5 are positively reciting steps of inserting those components through an incision and into the body cavity since no steps of creating an incision and a body cavity are positively recited. If the claims are only functionally reciting the function of the components of the surgical system configured to be inserted into a body cavity through an incision, the claim is incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: creating an incision on a body wall, and inserting the surgical system (endoscope, treatment tool, overtube and sheathing tube) into a body cavity through the incision. Appropriate correction is required.
Claim 3 at Line 2 recites the limitation “a fourth step of, after performing the third step, closing the air supply passage” which renders the claim indefinite as Claim 2 (from which claim 3 depends) previously recites that “the third step is performed with the air supply passage closed” so it is unclear how, if the third step is performed with the air supply passage is closed, the air supply passage is then closed during the fourth step. For purposes of examination, the limitation is being interpreted as “wherein the surgical system further comprises a stopper for opening and closing the air supply passage”. Appropriate correction is required. 
Claim 5 at Line 2 recites the limitation “a fifth step of, after performing the third step, closing the incision” which renders the claim indefinite as there is insufficient antecedent basis for “the incision” since a step of creating an incision has not been previously positively recited. Appropriate correction is required. 
Claim 6 at Line 2 recites the limitation “a sixth step of, after performing the third step, closing a fascia under the incision.” which renders the claim indefinite as there is insufficient antecedent basis for “the incision” since a step of creating an incision has not been previously positively recited. Appropriate correction is required. 
Claim 7 at Line 2 recites the limitation “a seventh step of, after performing the third step, leaving the incision unclosed.” which renders the claim indefinite as there is insufficient antecedent basis for “the incision” since a step of creating an incision has not been previously positively recited. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 & 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwae et al. (WO Pub No. 2016/152625, using US PG Pub No. 2018/0008129 for citation purposes only) in view of Wada et al. (US PG Pub No. 2016/0331402).
Regarding Claims 1 & 7 as best understood, Kuwae et al. discloses a method of operating a surgical system (10, Figs. 1 & 15-16, Paragraphs [0077-0164]) including an endoscope (100, Fig. 1), a treatment tool (200, Fig. 1), an overtube (300, Fig. 1) configured to guide an insertion part (102, Paragraph [0089]) of the endoscope and an insertion part (202) of the treatment tool into a body cavity (Paragraphs [0090-0092]), and a sheathing tube (500, Paragraphs [0090-0092]) configured to cover an outer circumference of the overtube (Fig. 3, Paragraphs [0077, 0090]) and to be inserted into the body cavity through an incision formed on a body wall (Fig. 16, Paragraphs [0091, 0146]). 
Kuwae et al. does not disclose the steps of: removing the treatment tool from the sheathing tube inserted into the body cavity through the body wall in a state where the sheathing tube is covering the outer circumference of the overtube into which the insertion part of the endoscope and the insertion part of the treatment tool are inserted, while keeping the sheathing tube is covering the outer circumference of the overtube; a second step of, after performing the first step, removing the endoscope from the overtube while the sheathing tube is covering the outer circumference of the overtube; and a third step of, after performing the second step, removing the sheathing tube from the body wall while the sheathing tube is covering the outer circumference of the overtube; and an additional step of, after performing the third step, leaving the incision unclosed.
However, one having ordinary skill in the art would recognize that it is well-known and standard practice for a surgeon to withdraw the instruments used to perform laparoscopic surgery within a body cavity out from the access tubes/cannulas used to hold the incision open, insert additional instruments through those access tubes/cannulas while leaving the incision open via keeping the access tubes/cannulas in place through the incision, and then finally withdraw the access tubes/cannulas from the incision prior to completing the procedure. 
Wada et al. discloses a tubular surgical tool insertion tube (1, Figs. 1 & 6-7) and method of use which aids insertion of surgical tools such as an endoscope and forceps into the body (Figs. 1 & 6-7, Paragraphs [0001]). Wada et al. discloses inserting the tube (1) through a body wall (17, Fig. 6), inserting the endoscope (11) through the tube, inserting a forceps (13a, Fig. 6) through the tube, and discloses in Paragraphs [0073-0074] the step of withdrawing the forceps (13a, Fig. 6) from the insertion tube while leaving the tube in place in the body wall, prior to exchanging the forceps for another surgical tool that is then inserted through the insertion tube (Paragraph [0073]), and subsequently withdrawing the endoscope (11) from the tube while leaving the tube in place prior to removal of the tube at completion of the procedure (paragraphs [0073-0090].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Kuwae et al. with the steps of removing the treatment tool from the sheathing tube and overtube assembly inserted into the body cavity, then removing the endoscope from the sheathing tube and overtube assembly, and then removing the sheathing tube and overtube assembly from the body wall as taught by Wada et al. as well-known and routinely performed steps a surgeon would take to allow the procedure to be completed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/Primary Examiner, Art Unit 3775